El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Central Victoria, Inc., demandó a Juan Suárez Pérez para que fuese declarada judicialmente la existencia de una ser-vidumbre de vía a favor de la demandante sobre una finca del demandado y solicitó que mientras ese pleito fuese re-suelto definitivamente se librase una orden de injwiction para que el demandado no realizara determinados actos. La corte de distrito dictó esa orden de injunction después de oír a las partes pero fue revocada por este tribunal y, entonces, a instancia de la demandante recayó sentencia teniéndola por desistida de dicha acción, con las costas. Para la fija-ción de la cuantía de éstas presentó el demandado un memo-*811rándum de ellas en el que puso $1,000 por honorarios de abogado y habiéndose opuesto la demandante a esa cantidad por excesiva resolvió la corte de distrito fijarla en $400, de ellos $100 por la contestación a la demanda y los $300 res-tantes por el procedimiento de injunction pendente lite, contra cuya resolución fue interpuesta esta apelación por la demandante, condenada a su pago.
El único motivo alegado para sostener esta apelación es que la corte inferior cometió error al conceder trescientos dólares por un incidente donde no debió conceder honorarios de ninguna clase.
El injunction pendente lite solicitado por la demandante en el pleito, obtenido y revocado después, era un incidente del pleito y, por esto, habiéndose dictado sentencia por de-sistimiento de la acción principal con las costas, las causadas en dicho incidente forman parte de las costas del pleito, por lo que no podemos sostener que por tal incidente no debieron concederse honorarios de ninguna clase.
En cuanto a la cuantía fijada por la corte inferior para los honorarios de abogado en ese incidente encontramos que no es excesiva, pues puede decirse que el injunction preli-minar fué la verdadera controversia entre las partes, a tal punto que a nuestra decisión revocando el injunction con-cedido siguió el desistimiento de la acción del demandante, apelante ahora.

La resolución apelada debe ser confirmada.

El Juez Asociado Sr. Texidor no intervino.